                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN

JOSHUA HOWARD,
                    Plaintiff,
                                                    Case No. 18-cv-1830-pp
        v.
LINDA ALSUM-O'DONOVAN, et al.,
                    Defendants.

     ORDER CONSTRUING MOTION FOR LEAVE TO AMEND COMPLAINT AS
        RENEWED MOTION TO RECONSIDER AND GRANTING MOTION
    (DKT. NO. 20), VACATING ORDER DISMISSING CASE (DKT. NO. 13) AND
    VACATING JUDGMENT (DKT. NO. 14), DIRECTING CLERK OF COURT TO
    DOCKET AMENDED COMPLAINT AND EXHIBITS (DKT. NOS. 20-1, 20-1)
    AND REQUIRING DEFENDANTS TO ANSWER OR OTHERWISE RESPOND


         Joshua Howard is an incarcerated person and a prolific pro se litigator

in this district. In the past seven years, he has filed thirteen lawsuits. He filed

the first of those lawsuits in June 2014 (Howard v. Koeller, et al., Case No. 14-

cv-667-NJ), six months before the undersigned was appointed to the district

court. Of those fourteen cases, all but five1 have been assigned to the

undersigned, as a result of the Eastern District’s rule that when a pro se



1 The plaintiff filed four of the five cases before Judge Pepper was appointed to
the district court (although one of those four was reassigned from Magistrate
Judge Joseph to Judge Pepper upon her appointment as part of the
redistribution of the court’s case load. Howard v. Schrubbe, et al., Case No. 14-
cv-1157). One of the plaintiff’s cases was reassigned from Judge Pepper to
newly-appointed district court Judge Brett H. Ludwig as part of a further
redistribution of the court’s caseload. Howard v. Schrubbe, et al., Case No. 15-
cv-557. One of the plaintiff’s cases was assigned to Magistrate Judge William E.
Duffin; the court assumes that all parties consented to Judge Duffin resolving
the case. The plaintiff subsequently asked to be voluntarily dismissed as a
plaintiff in that case (which he’d filed with another incarcerated person). Lusk
v. Arne, et al., Case No. 19-cv-616.
                                         1
incarcerated person has a case open and assigned to a judge, all of his

subsequently-filed cases are assigned to that same judge.

       On the one hand, this practice of assigning all the cases of a single, self-

represented incarcerated plaintiff to the same judge helps the judge become

somewhat familiar with the plaintiff’s issues and concerns, and prevents the

incarcerated person from “judge-shopping” when one judge rules in a way that

the plaintiff does not like. On the other hand, judges in the Eastern District

each have anywhere from 250-300 civil cases, and a separate caseload of

criminal cases. The judges cannot remember every detail of every party’s case,

especially when that party has filed several cases.

       The plaintiff, currently incarcerated at Green Bay Correctional

Institution, filed this civil rights complaint under 42 U.S.C. §1983 on November

20, 2018, naming ten defendants and asserting that there had been hundreds

of incidents in which he’d missed receiving the medication he needed for his

depression, anxiety and insomnia. Dkt. No. 1. By that point, he had four

pending cases which had been assigned to Judge Pepper; the earliest was filed

September 29, 2014. The complaint in this case alleged that the plaintiff had

filed many complaints related to this problem and asserted that all ten

defendants were aware of it; it listed the number of times each defendant had

been “contacted” or “apprised of the medication problem.” Id. at 1-4. He

asserted that the practice of having correctional officers hand out medication,

keep medication logs and order refill medication was what caused him to miss

so many doses. Id.

                                        2
       The court screened this complaint and concluded that it could not tell

whether the defendants were the ones responsible for him missing hundreds of

doses of medication. Dkt. No. 9 at 7. The court found that while the complaint

implied that the fact that correctional officers were administering medications

was the cause of the missed doses, and while it implied that the plaintiff had

notified each defendant of that fact, the complaint did not provide enough

information to sustain those implications. Id. at 7-8. The court gave the

plaintiff a deadline of August 14, 2020 by which to amend his complaint to

provide more specific allegations:

      When writing his amended complaint, the plaintiff should be
      specific—which officers have been responsible for dispensing his
      medications? How frequently? How often do particular officer neglect
      to give him medications? What are the medications he does not
      receive? What does he do when he doesn’t receive required
      medication—does he tell the dispensing officer? What makes him
      believe the officers are not well-trained? How does he know the
      officers maintain medication logs? How has he notified the
      defendants of this issue—has he used the prison complaint system?
      How many complaints has he filed and when? The plaintiff’s
      amended complaint does not need to be long, or contain legal
      language or citations to statutes or cases, but it does need to provide
      the court and each defendant with notice of what each defendant
      allegedly did to violate the plaintiff’s rights.

Id. at 8-10. The plaintiff asked for an extension of time, dkt. no. 10; the court

granted that request, extending the deadline to August 28, 2020, dkt. no. 11.

      The plaintiff filed the amended complaint on August 24, 2020. Dkt. No.

12. The amended complaint specified that the defendants—supervisors,

mostly—were deliberately indifferent “based on their continued use of

correctional officers to distribute medication, maintain medication records and

issue refill slips to [Health Services Unit], after it was well known to be a
                                         3
deficient practice within the DOC in general and specifically at [Waupun].” Id.

at 12. This complaint was much more detailed. It included a reference to a

class action lawsuit that resulted in Taycheedah Correctional Institution being

required to use trained medical personnel to administer medications. Id. at 7

(citing Flynn v. Doyle, 630 F. Supp. 2d 987 (E.D. Wis. 2009) (a class action in

which Judge Rudolph T. Randa issued a preliminary injunction requiring

medications to be distributed by trained medical staff with credentials equal to

or greater than LPNs).

      The court screened the amended complaint on December 14, 2020. Dkt.

No. 13. The court began by noting that the amended complaint answered some

of the questions the court had asked the plaintiff to answer. Id. at 13. The

court found, however, that while the plaintiff said that he’d filed “medication-

related” inmate complaints, he did not say what he complained about in those

complaints. Id. at 14. He did not explain whether he had complained about a

missed does or series of doses, whether he complained about withdrawal

symptoms or explained whether he was suffering, whether he explained in the

complaints that he believed the reason he was missing doses was because

corrections officers (not medical staff) were distributing medication. Id. The

court stated that it could not

      tell from the amended complaint whether the defendants—all prison
      administrators—knew about a constitutional deprivation. The most
      pertinent information the plaintiff provides is that he believes he
      missed over 4,200 doses and complaint about it nearly 100 times,
      but he did not complain about it to each defendant nearly 100 times.
      At most, each defendant had some role in reviewing one or more
      complaints from the plaintiff over several years. Without knowing
      what those complaints said, and whether each one was cumulative
                                        4
      (identifying how many times total the plaintiff had missed
      medication doses and what symptoms he’d suffered as a result),
      there is no way to determine whether any defendant had reason to
      know that the plaintiff was missing medication as frequently and
      routinely as he alleges.

Id. at 13-14.

      The court also noted that it appeared from the plaintiff’s own pleadings

that staff at Waupun—specifically, the inmate complaint examiners—had tried

to address his concerns over the years, including with training, talking to

officers who did not follow procedure and eventually changing the procedure.

Id. at 14. Because the court concluded that the amended complaint suffered

from a similar deficiency to the original complaint, the court dismissed the

case. Id. at 15.

      Just over three weeks later, the plaintiff filed a motion under Federal

Rule of Civil Procedure 59(e) asking the court to alter or amend the judgment

and let him proceed on his amended complaint. Dkt. No. 15. Although the

court had dismissed the case, the plaintiff asked to “supplement” the

amended complaint with his own declaration, which he believed would

“sufficiently explain the scope of [the defendants’] involvement and knowledge

and their failure to act.” Id. at 1. The plaintiff also said that the “attached

evidence” demonstrated that each of the defendants either had been

instructed to correct the medication problems or had been personally

involved in the decision-making process regarding his complaints. Id. at 2.

The motion then went into detail about each defendant’s alleged involvement

in the medication issues.

                                          5
      The plaintiff attached to this motion a sixteen-page declaration (verified

under 28 U.S.C. §1746), describing the dates on which he’d filed “medication

complaints” and explaining how certain of the defendants had been involved

with those complaints. Dkt. No. 16. The last paragraph of the declaration

stated that “Exhibit 101” contained accurate information from the plaintiff’s

Inmate Complaint Review System records. Id. at 9, ¶37.

      The court received the motion to alter or amend the judgment and the

plaintiff’s declaration on January 8, 2021. Six days later, the court received a

letter from the plaintiff, indicating that the “Exhibit 101” he’d referenced

would be coming later because he’d suffered a “user error” with the computer

file and much of the exhibit had been erased. Dkt. No. 17. On January 19,

2021, the court received Exhibit 101. Dkt. No. 18. This exhibit lists each of

the plaintiff’s ICRS complaints by complaint number, describes the topic of

each complaint (such as “medication was unavailable from 2.20 to 2.25.07”),

describes the institution response to the complaint, lists the persons to

whom the plaintiff sent the complaint and the date the complaint was sent to

those persons. The document is eight pages long and chronicles complaints

filed between September 2006 and August 2017. The exhibit documents that

each of the defendants (except Westra, who is mentioned only once that the

court could tell) was notified multiple times—either by the plaintiff himself, or

by having the plaintiff’s ICRS complaint forwarded by another person—of the

plaintiff’s complaints about missing doses of medication. Many of the

institution responses indicate that the institution may have been trying to

                                         6
address the plaintiff’s concerns, and it is not clear from any of them that the

plaintiff complained that he thought medical staff, not correctional staff,

ought to be distributing the medications. But the document does indicate

that all the defendants were aware that the plaintiff had filed multiple

complaints about missing doses of medication.

      The court denied the motion to alter or amend the judgment. Dkt. No.

19. It noted that the motion did not explain why the plaintiff had not

provided sufficient detail in his original or his amended complaint, and stated

that the plaintiff had not demonstrated that the court had committed a

manifest error of law or fact in dismissing the case. Id. at 2-3.

      Twelve days later, and almost four months after the court dismissed

the case, the plaintiff filed a motion for leave to amend the complaint. Dkt.

No. 20. The plaintiff explained that he had not sought leave to file an

amended complaint, nor filed a proposed amended complaint, when he filed

the motion to alter or amend the judgment because he had intended to

supplement the amended complaint with his declaration and Exhibit 101; he

stated that he thought those documents satisfied the court’s request for

information and thus that he was not required to seek leave to file yet

another amended complaint. Id. at 2. He also stated that the reason he did

not explain why he had not earlier supplemented the amended complaint was

because he did not think it “was legally germane and was focused on

providing more information.” Id. He says that he believed that he had

satisfied the notice pleading standard by stating that the defendants were

                                         7
“aware of the constitutionally-infirm medication system and not having the

will to stop using unqualified and ill-trained correctional officers, they simply

ignored the plaintiff’s repeated requests for help,” along with his statement

that each of the defendants had been personally notified of the alleged

problem yet failed to take action. Id. at 2-3.

      Finally, the plaintiff says he did not think it necessary to provide in-

depth details in his complaint because he assumed that the court was

familiar with the underlying facts of the case, “as they are identical to E.D.

Case No. 15-cv-557, which was before the Court up until last December

when it was transferred to another judge.” Id. at 3. The plaintiff says that in

that 2015 case, he had named the manager of the Health Services Unit, but

during discovery learned that “several security staff were equally responsible

for his treatment and rather than add several defendants late in the

proceedings, he decided to just file a separate action.” Id. at 3-4. He says that

the original complaint in this case was “largely modeled on the 5-page

amended complaint which this Court accepted in Case ‘557,” and he argues

that it is “only logical that the plaintiff would assume that a complaint

relaying at least as much information would pass muster.” Id. at 4.

      The plaintiff argues that the court should give him leave to amend

because at this point, he likely could not file a new lawsuit, given that he is

seeking relief for conduct that occurred prior to 2015 (although he filed the

lawsuit in 2018). Id. at 20. He attached to the motion a proposed amended

complaint (Dkt. No. 20-1) and exhibits (Dkt. No. 20-2).

                                         8
      As the court has explained, the fact that the same judge usually is

responsible for all of an incarcerated person’s pro se cases does not mean

that that judge remembers every detail of every one of those cases,

particularly when the incarcerated person has filed numerous lawsuits, as

the plaintiff has. The 2015 lawsuit, which the plaintiff assumed the court

was familiar with, began as a nine-plaintiff, proposed class action lawsuit

against multiple defendants, alleging everything from taking interest earned

on inmate accounts without compensation to allowing overcrowding to failure

to provide mental health treatment to deliberate indifference to failure to

accommodate inmates with disabilities. Howard, et al. v. Walker, et al., Case

No. 15-cv-557 (E.D. Wis.), Dkt. No. 1. The case originally was assigned to

Magistrate Judge Joseph, then was reassigned to Judge Rudolph T. Randa. It

was Judge Randa who “screened” the second amended complaint, not Judge

Pepper. Id. at Dkt. No. 38. The case was subsequently reassigned to Judge

Pepper in August 2016, after Judge Randa became ill. While Judge Pepper

ruled on many procedural motions over the next four years—motions for

extensions of time, motions to strike, discovery motions—it was Judge Brett

Ludwig, not Judge Pepper, who ruled on the substantive, renewed summary

judgment motion. Id. at Dkt. No. 114. By that time, the case had evolved into

a case with one plaintiff and three defendants, in which the plaintiff claimed

that a security captain, a psychiatrist and the manager of Waupun’s Health

Services Unit violated his Eighth Amendment rights by, among other things,

using corrections staff rather than health staff to dispense medications. Id. at

                                        9
Dkt. No. 114, pages 1-2. Judge Ludwig has denied summary judgment as to

the Health Services Unit manager and Judge Ludwig is in the process of

recruiting a lawyer to represent the plaintiff. Id. at Dkt. No. 114, Dkt. No.

124.

       The plaintiff’s assumption that Judge Pepper would have remembered

the details of the 2015 case when she was screening his claims in the 2018

case is understandable, but it does not account for the fact that many of

Judge Pepper’s rulings did not require her to know all the plaintiff’s

allegations. It also is not accurate in terms of how lawsuits work. A plaintiff

must allege sufficient facts in every lawsuit he files to support his claims; the

complaint in each case must stand alone, and cannot depend on facts

alleged, and claims made, in other lawsuits. Even if Judge Pepper had

recalled all the details of the claims from the plaintiff’s 2015 case when

screening the 2018 case, the defendants in this case are not the defendants

in the 2015 case. A complaint must not only advise the court of the basis for

the claims within it, but also must be sufficient to give the defendants notice

of the claims the plaintiff is making against them.

       Nor is a motion for leave to file an amended complaint appropriate in a

closed case. Once the court enters judgment, a plaintiff may amend his

complaint only if he convinces the court to vacate or set aside a judgment

under Federal Rule of Civil Procedure 59(e) or 60(b). See Foster v. DeLuca,

545 F.3d 582, 583 (7th Cir. 2008); Dubicz v. Commonwealth Edison Co., 377

F.3d 787, 790 (7th Cir. 2004).

                                        10
      The court previously denied the plaintiff’s motion to alter or amend the

judgment under Rule 59(e). The court found that the plaintiff had not

demonstrated that the court committed a manifest error of law or fact in

dismissing the case for failure to state a claim. The plaintiff still has not

convinced the court that it committed a manifest error of law or fact, based

on the facts the court had before it in December 2020 when it dismissed the

complaint.

      Since then, the plaintiff has provided the court with more facts and

more details about his claims—facts and details that render the complaint

sufficient to state a claim. He has had four opportunities to state sufficient

facts—more opportunities than most plaintiffs receive. But the court

concludes that the plaintiff has now provided the court with sufficient facts

to state a claim against the ten defendants he has sued.

       The court is going to take the unusual step of vacating its order

dismissing the case (and vacating the judgment and the strike the court

ordered assessed against the plaintiff). The court will direct the Clerk of

Court to docket the amended complaint at Dkt. No. 20-1, and the exhibits at

Dkt. No. 20-2, as the operative complaint. The court will order these

documents served on the ten defendants and require them to answer or

otherwise respond to the complaint.

      The court CONSTRUES the plaintiff’s Motion for Leave to File Amended

Complaint as a motion to reconsider, and GRANTS that motion. Dkt. No. 20.

      The court ORDERS that its December 14, 2020 order dismissing the

                                         11
case is VACATED. Dkt. No. 13.

      The court ORDERS that the December 14, 2020 judgment of dismissal

is VACATED. Dkt. No. 14.

      The court ORDERS that the Clerk of Court reopen the case.

      The court ORDERS that the Clerk of Court document that the strike

assessed against the plaintiff in the December 14, 2020 order of dismissal is

REMOVED.

      The court ORDERS that the Clerk of Court docket the proposed

amended complaint at Dkt. No. 20-1 and the exhibits at Dkt. No. 20-2 as the

second amended complaint, and ORDERS that the second amended

complaint is the operative complaint.

      Under an informal service agreement between the Wisconsin Department

of Justice and this court, a copy of the complaint and this order have been

electronically transmitted to the Wisconsin Department of Justice for service on

defendants Linda Alsum-O’Donovan, William J. Bauer, Scott Cooper, Brian

Foster, Warden Michael Meisner, Anthony Meli, William J. Pollard, Donald

Strahota, Michael Thurmer and Jeremy Westra. Under the informal service

agreement, the court ORDERS those defendants to file a responsive pleading to

the complaint within 60 days.

      The court ORDERS that the parties may not begin discovery until after

the court enters a scheduling order setting deadlines for completing discovery

and filing dispositive motions.




                                        12
      The court ORDERS that plaintiffs who are inmates at Prisoner E-Filing

Program institutions must submit all correspondence and case filings to

institution staff, who will scan and e-mail documents to the court. Plaintiffs

who are inmates at all other prison facilities must submit the original

document for each filing to the court to the following address:

                          Office of the Clerk
                          United States District Court
                          Eastern District of Wisconsin
                          362 United States Courthouse
                          517 E. Wisconsin Avenue
                          Milwaukee, Wisconsin 53202

DO NOT MAIL ANYTHING DIRECTLY TO THE JUDGE’S CHAMBERS. It will

only delay the processing of the case.

      The court advises the plaintiff that if he fails to file documents or take

other required actions by the deadlines the court sets, the court may dismiss

the case based on his failure to diligently pursue it. The parties must notify the

clerk of court of any change of address. It is the plaintiff’s responsibility to

promptly notify the court if he is released from custody or transferred to a

different institution. The plaintiff’s failure to keep the court advised of his

address may result in the court dismissing this case without further notice, as

well as in preventing the plaintiff from receiving important documents.

      Dated in Milwaukee, Wisconsin this 18th day of May, 2021.

                                       BY THE COURT:


                                       _____________________________________
                                       HON. PAMELA PEPPER
                                       Chief United States District Judge


                                         13
